                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION

REBEKAH LEITNER,                                )
                                                )
                  Plaintiff,                    )
                                                )
v.                                              )              CAUSE NO. 6:21-cv-3075
                                                )
RICHARD MORSOVILLO,                             )
JEFFREY SNEED,                                  )
DAVID ROARK,                                    )              JURY TRIAL DEMANDED
JENNIFER GRIFFIN,                               )
JUMPSIX MARKETING, LLC, and                     )
BIGPXL, LLC,                                    )
                                                )
                  Defendants.                   )

                    COMPLAINT FOR LEGAL AND EQUITABLE RELIEF

         Comes now Plaintiff, Rebekah Leitner, by and through counsel, and states as follows for

her Complaint for Legal and Equitable Relief against Defendants Richard Morsovillo, Jeffrey

Sneed, David Roark, Jennifer Griffin, JumpSix Marketing, LLC, and BigPxl, LLC:

                                              The Parties

         1.       Plaintiff Rebekah Leitner (hereinafter referred to as “Rebekah”) is a citizen and

resident of Ohio with a business address of 726 East Main Street, Ste. F #256, Lebanon, Ohio

45036.

         2.       Defendant Richard Morsovillo (hereinafter referred to as “Morsovillo”) is a citizen

and resident of Missouri with a place of business located at 1335 E. Bradford Parkway, Springfield,

Missouri 65804.

         3.       Defendant Jeffrey Sneed (hereinafter referred to as “Sneed”) is a citizen and

resident of Missouri with a place of business located at 1335 E. Bradford Parkway, Springfield,

Missouri 65804.



                                          1
              Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 1 of 37
       4.       Defendant David Roark (hereinafter referred to as “Roark”) is a citizen and resident

of Indiana.

       5.       Defendant Jennifer Griffin (hereinafter referred to as “Griffin”) is a citizen and

resident of Indiana.

       6.       Defendant JumpSix Marketing, LLC (hereinafter referred to as “JumpSix”) is a

Missouri limited liability company formed on June 27, 2018 with a place of business located at

1335 E. Bradford Parkway, Springfield, Missouri 65804. JumpSix’s registered agent is Heather

Rooney McBride and its registered office is at 4905 S. National Avenue, Suite A100, Springfield,

Missouri 65804.

       7.       Defendant BigPxl, LLC (hereinafter referred to as “BigPxl”) is a Missouri limited

liability company formed on October 17, 2019 with a place of business located at 1335 E. Bradford

Parkway, Springfield, Missouri 65804. BigPxl’s registered agent is Heather Rooney McBride and

its registered office is at 1445 E. Republic Road, Springfield, Missouri 65804.

                                       Nature of the Action

       8.       This is a civil action for Tortious Interference with Plaintiff’s Contracts and/or

Business Expectations (Count I); Defamation (Count II); Violation of the Stored Wire and

Electronic Communication Act (“SECA”), 18 U.S.C. § 2701 et seq. (Count III); Violation of the

Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030 et seq. (Count IV); Violation of the

Missouri Computer Tampering Act, R.S.Mo. § 537.525 et seq. (Count V); Conversion (Count VI);

Conspiracy (Count VII); and for an Accounting (Count VIII).

                                      Jurisdiction and Venue




                                        2
            Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 2 of 37
         9.       This Court has original diversity jurisdiction of the instant matter pursuant to 28

U.S.C. § 1332, for it is a civil action in which the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs, and is between citizens of different states.

         10.      Plaintiff is a citizen of Ohio.

         11.      Defendants Morsovillo and Sneed are Missouri citizens.

         12.      Defendants Roark and Griffin are Indiana citizens.

         13.      Upon information and belief, Morsovillo and Sneed are the sole owners/members

of JumpSix and BigPxl.

         14.      Upon information and belief, JumpSix and BigPxl and their respective members

are Missouri citizens.

         15.      Upon information and belief, no members of JumpSix or BigPxl are citizens of

Ohio.

         16.      This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 over

Counts III and IV, which are claims arising under federal statutes. This Court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 over the remaining Counts because they are so closely

related to the federal claims as to form part of the same case or controversy.

         17.      Defendants Roark and Griffin were and are “independent consultants” of JumpSix

and then BigPxl, which are Missouri limited liability companies headquartered in Springfield,

Missouri.1

         18.      Defendants Roark and Griffin physically entered Missouri to attend one or more

training sessions hosted by JumpSix in Springfield, Missouri, where some of the tortious acts

occurred.



1
    See https://bigpxl.com/team/ (last accessed March 9, 2021).


                                          3
              Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 3 of 37
        19.     Defendants Roark and Griffin routinely held and continue to hold themselves out

to the public as having a Missouri business address of 1335 E. Bradford Parkway, Springfield,

Missouri 65804, and have listed and continue to list this Missouri address in the signature blocks

of their @bigpxl email addresses.

        20.     Defendants Roark and Griffin regularly communicated by emails and telephone

calls with JumpSix and BigPxl employees and agents who were physically located in Springfield,

Missouri, improperly accessed electronic data of Rebekah and her clients which was stored in

Missouri, and otherwise transacted business and committed tortious acts within the State of

Missouri.

        21.     All Defendants have transacted business and committed tortious acts within the

State of Missouri and have significant contacts with the State of Missouri such that this Court has

personal jurisdiction over all Defendants.

        22.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391, in that this Court

is a judicial district in which multiple Defendants reside and in which a substantial part of the

events or omissions giving rise to the claims occurred, and where a substantial part of the electronic

data and property that is in part the subject of this action is situated.

                                          Factual Allegations

        23.     In 2012, Rebekah began a marketing business in the Cincinnati, Ohio area. She

began with print marketing, and later expanded to sell digital marketing and advertising services

as well as websites and website hosting and management.

        24.     Rebekah had her own clients, set her own prices for the services to be provided to

her clients, and Rebekah’s clients paid her directly for all services. Rebekah’s contracts with her

clients provided for Ohio choice of law and jurisdiction in Ohio Courts.




                                        4
            Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 4 of 37
       25.     In 2012, Rebekah began doing business with Landon McCarter, who operated

various business entities.

       26.     In 2014, Rebekah began doing business with Landon McCarter’s company Mission

Marketplace, LLC (hereinafter referred to as “Mission Marketplace”), which operated under the

name “JumpSix Marketing” pursuant to a fictitious name registration filed with the Missouri

Secretary of State.

       27.     The Mission Marketplace registration expired on January 24, 2019.

       28.     When Rebekah did business with Mission Marketplace, she utilized Mission

Marketplace to perform marketing services for her clients, such as internet advertising, website

design, and website hosting services.

       29.     When Rebekah did business with Mission Marketplace, she remained free to set

her own prices with her clients.

       30.     Sometime in 2014 or 2015, Morsovillo and Sneed became involved with Landon

McCarter and Mission Marketplace.

       31.     More specifically, Morsovillo and Sneed assisted Landon McCarter and Mission

Marketplace by utilizing a call center to generate leads and by assisting with administrative tasks.

       32.     In approximately November 2016, Rebekah retained Defendant Roark as an

independent contractor sales representative for her business.

       33.     In approximately April 2017, Rebekah retained Defendant Griffin as an additional

independent contractor sales representative for her business.

       34.     On June 27, 2018, Morsovillo caused to be formed a Missouri limited liability

company with the name JumpSix Marketing, LLC as well as the following fictitious name

registrations with the Missouri Secretary of State:




                                      5
          Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 5 of 37
       Name:                          Owner:                        Filing Date:

       Jumpsix Marketing              JumpSix Marketing, LLC        6/27/2018
                                      Rick Morsovillo

       Jumpsix                        JumpSix Marketing, LLC        6/27/2018
                                      Rick Morsovillo

       Jump Six                       JumpSix Marketing, LLC        6/29/2018
                                      Rick Morsovillo

       JumpSix Marketing              JumpSix Marketing             6/29/2018
                                      Rick Morsovillo

       35.      In early 2019, Morsovillo and Sneed claimed that they had succeeded to or

otherwise taken over Landon McCarter’s business with an amicable parting.

       36.      In fact, the parting between Landon McCarter and Morsovillo and Sneed was not

amicable.

       37.      In fact, JumpSix is not the legal successor to Landon McCarter and his business.

       38.      Upon information and belief, there was no written agreement or assignment or other

legal basis, by operation of law or otherwise, for suggesting that Morsovillo and Sneed were

successors to Landon McCarter and his business.

       39.      Morsovillo and Sneed falsely portrayed themselves as the successors to Landon

McCarter’s business with the intent of inducing Rebekah to continue with them the business

relationship she previously had with Landon McCarter and his business.

       40.      Rebekah was unaware of what transpired between Morsovillo and Sneed on the one

hand, and Landon McCarter and his business on the other hand.

       41.      Due to the false and misleading misrepresentations by Morsovillo and Sneed,

Rebekah continued to do business with Morsovillo and Sneed and their new company, and utilized

JumpSix to perform marketing services for her clients.




                                        6
            Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 6 of 37
         42.     In the summer of 2019, Rebekah received a phone call from JumpSix’s newly

promoted sales manager, Drew Owen, (“Owen”) who talked vaguely about some changes coming

in the near future.

         43.     Owen created friction between Rebekah and her sales representatives, Roark and

Griffin, by among other things:

                 a.     Providing conflicting product information.

                 b.     Unilaterally changing payment terms with one of Rebekah’s clients without

         authority from Rebekah and without informing Rebekah, even though she specifically

         requested to be kept informed on the contract, thereby undermining Rebekah with her sales

         representatives and her clients.

                 c.     Providing incomplete and inaccurate financial information about Rebekah

         to her sales representatives, causing them to question the financial stability of Rebekah’s

         business and her ability to pay them.

         44.     In September 2019, Rebekah brought her sales representatives, Roark and Griffin,

to Springfield, Missouri for three days of product training by JumpSix.

         45.     During the Springfield, Missouri training session, Owen, the JumpSix manager,

announced that pricing to Rebekah and her colleagues would approximately double beginning in

2020.

         46.     During the Springfield, Missouri training session, Morsovillo and Sneed proposed

putting pictures of Rebekah, Roark, and Griffin on the JumpSix website.

         47.     Pictures of Rebekah, Roark, and Griffin were in fact posted on JumpSix’s website,

but Rebekah’s picture was later removed.2



2
    See https://bigpxl.com/team/ (last accessed March 9, 2021).


                                        7
            Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 7 of 37
         48.      One week after the Springfield, Missouri training session, Rebekah traveled back

to Springfield from Cincinnati, Ohio to discuss the proposed pricing changes with Morsovillo and

Sneed.

         49.      At the follow-up meeting with Morsovillo and Sneed in Springfield, Missouri, the

following occurred:

                  a.     Morsovillo and Sneed told Rebekah to disregard the proposed pricing

         changes, saying they would be “doing something else” instead.

                  b.     Morsovillo and Sneed told Rebekah that the existing pricing would be valid

         through the end of the year, that the new pricing would continue to be competitive, and that

         they would provide specific documentation on the new pricing soon.

                  c.     Rebekah showed Morsovillo and Sneed her business/growth plan, and

         Morsovillo and Sneed stated that they were impressed by her sales representatives.

                  d.     Morsovillo and Sneed pointedly asked Rebekah if Roark and Griffin had

         non-compete agreements, which could impact or limit the ability of Roark and Griffin to

         work for JumpSix and/or Bix Pxl and compete with Rebekah.

                  e.     Morsovillo and Sneed asked Rebekah to prepare a document setting forth

         changes she would like to see, and said they would do what they could to keep Rebekah

         happy.

         50.      In September and October of 2019, Rebekah began submitting proposals to

Morsovillo and Sneed for improving their business relationship. Sneed did not respond and kept

saying he needed more time.

         51.      In a telephone call on November 8, 2019, Rebekah spent 30-40 minutes telling

Sneed about her recommendations and presenting her proposed growth plan. Instead, Sneed told




                                       8
           Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 8 of 37
Rebekah that the true purpose of the call was to inform Rebekah that Roark and Griffin were

terminating their relationship with Rebekah and that JumpSix was hiring Roark and Griffin away

from her.

       52.      In the same November 8, 2019 telephone call, Sneed proposed a “buy out

commission” of sorts and asked Rebekah to allow her clients to transfer their relationships to Roark

and Griffin and JumpSix and BigPxl instead of continuing their relationships with Rebekah.

       53.      In a November 14, 2019 telephone call, Rebekah told Sneed that she wanted a

“clean break” between her former sales representative and her clients, and requested each of the

following:

                a.     For Roark’s and Griffin’s access to Rebekah’s clients, including Rebekah’s

       electronic files and data and her clients’ electronic files and data, to be cut off and

       eliminated.

                b.     For Roark’s and Griffin’s email accounts (for which Rebekah paid $5 per

       month per account and which Sneed acknowledged Rebekah owned) be locked and

       forwarded to Rebekah.

                c.     For Roark and Griffin to have no access to Rebekah’s prospects and clients

       or their data and files moving forward, including electronic data linked to the email

       accounts on the HubSpot client relationship management platform, Google Drive, and the

       Basecamp project management platform.

                d.     For all of Roark and Griffin’s access to be revoked and eliminated before

       they were notified of the “clean break” between them and Rebekah’s clients and data.

                e.     For Sneed to provide Rebekah with a list of her clients for which JumpSix

       provided services as of that particular time.




                                        9
            Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 9 of 37
       54.     Sneed electronically confirmed Rebekah’s client list while on the November 14,

2019 telephone call, and further agreed that JumpSix would perform each of the aforementioned

items Rebekah requested during the November 14, 2019 telephone call.

       55.     Despite Sneed’s agreement, Sneed and JumpSix told Roark and Griffin that

Rebekah had decided to cut off their access to her clients’ data and files very shortly after the

November 14, 2019 telephone call and before their access was altered.

       56.     Despite Sneed’s agreement, JumpSix never cut off and eliminated the access of

Roark and Griffin to Rebekah’s clients, Rebekah’s data and files, the data and files of Rebekah’s

clients, or to Roark and Griffin’s email accounts.

       57.     Instead, JumpSix, Sneed, and Morsovillo allowed Roark and Griffin to tamper with

the data and files of Rebekah and her clients and actively encouraged Roark and Griffin to do so

by providing them information about Rebekah’s clients for the purpose of having Roark and

Griffin contact them and pressure them to do business with JumpSix and BigPxl instead of with

Rebekah.

       58.     Roark and Griffin tampered with the data and files of Rebekah and her clients with

the knowledge that Rebekah had instructed JumpSix to eliminate their access and with the

knowledge that they were not authorized to do so.

       59.     Sneed eventually told Rebekah it was “too much of a hassle” to set up new email

accounts for Roark and Griffin, even though their relationship at that time was with JumpSix and/or

BigPxl and no longer with Rebekah.

       60.     In the course of these discussions, Sneed acknowledged several times that the

clients were Rebekah’s property, that the client contracts were with Rebekah and not with

JumpSix, and that Rebekah could do what she wanted with her clients.




                                     10
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 10 of 37
       61.     For the following reasons, Rebekah did not pay JumpSix’s November and

December 2019 invoices for services to her clients:

               a.     JumpSix, Sneed, and Morsovillo had hired away her sales representatives

       Roark and Griffin.

               b.     JumpSix, Sneed, and Morsovillo continued to allow Roark and Griffin to

       access Rebekah’s clients, data, and files as well as the data and files of Rebekah’s clients,

       even after Rebekah had demanded that such access be eliminated.

               c.     JumpSix, Sneed, and Morsovillo informed Roark and Griffin that Rebekah

       had instructed JumpSix to eliminate their access before taking any steps to do so, thereby

       allowing Roark and Griffin an opportunity to access and tamper with Rebekah’s data with

       the knowledge that they were not authorized to do so and with the anticipation that their

       access might be curtailed in the future.

               d.     JumpSix, Sneed, and Morsovillo began denying Rebekah access to her own

       data.

               e.     JumpSix, Sneed, and Morsovillo began denying Rebekah access to her new

       pending client information and data and transferring such data to the accounts of Roark

       and Griffin, her former sales representatives, which Rebekah could no longer access.

               f.     Both invoices contained discrepancies regarding the actual work performed.

               g.     In the invoices, JumpSix attempted to accelerate billing for work that had

       not yet been performed, contrary to the verbal agreement and past practices.

               h.     Rebekah became aware that Morsovillo and Sneed may be planning to

       dissolve JumpSix or otherwise significantly alter the business model in the near future.




                                    11
        Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 11 of 37
               i.     Rebekah had until December 31, 2019 to pay the November invoice before

       it could be considered delinquent, which would have given Rebekah and her clients some

       time to form a transition plan for their business needs.

               j.     Rebekah was coming to trust Morsovillo and Sneed less and less.

       62.     Rebekah did offer to pay JumpSix’s November and December 2019 invoices if and

when all discrepancies had been addressed and resolved and she was able to make a clean break

from JumpSix with all of her clients.

       63.     The JumpSix invoices were sent on the first of each month and outlined what work

was expected to be delivered by the end of that month.

       64.     Payment for services provided by JumpSix was due after the services were

completed.

       65.     The invoice due date was applicable to services fully and actually completed during

the month of the invoice.

       66.     If a line item on a JumpSix invoice was not delivered as expected, it would be

moved to the future invoice for the month when the work was actually completed.

       67.     As a result, JumpSix invoices were frequently revised after they were sent, but

before the true amount due was finalized and payment was authorized.

       68.     When Rebekah worked with Landon McCarter and his business, the payment terms

were such that payments were due within 30 days of the invoice date and did not become

delinquent until 30 days after the due date. This meant that an invoice dated November 1 was due

on December 1 and did not become delinquent until December 31.




                                     12
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 12 of 37
       69.     The payment terms Rebekah had with Landon McCarter and his business continued

on with JumpSix, and payments were due within 30 days of the invoice date and did not become

delinquent until 30 days after the due date.

       70.     Despite the existing payment terms and past and current practice, on December 13,

2019 JumpSix emailed many of Rebekah’s clients falsely stating that her payments to JumpSix

were delinquent and that many services were immediately being halted due to non-payment. This

caused immediate damage and financial loss to Rebekah and many of her clients.

       71.     On December 16, 2019, JumpSix emailed all of Rebekah’s clients making the same

false claims that her payments to JumpSix were delinquent and that services were being halted due

to non-payment.

       72.     JumpSix’s emails to Rebekah’s clients acknowledged that Rebekah was the

controlling party under the client contracts, but also copied her former sales representatives Roark

and Griffin on the communications.

       73.     In many cases, JumpSix expressly redirected Rebekah’s clients to contact Roark

and Griffin, Rebekah’s former sales representatives now working for JumpSix and/or BigPxl, if

they needed assistance, instead of telling them to contact Rebekah.

       74.     Roark and Griffin, in turn, sent messages using their JumpSix and BigPxl email

accounts to some of Rebekah’s clients, threatening to terminate the hosting of their websites unless

they signed new contracts with JumpSix and BigPxl and/or paid JumpSix and BigPxl for the

amounts allegedly owed by Rebekah, and sometimes for additional amounts.

       75.     JumpSix maintained a client relationship management (“CRM”) platform, known

as HubSpot, where Rebekah was invited to store her data and communications with prospective

clients and leads she purchased at her expense.




                                     13
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 13 of 37
       76.     JumpSix maintained a project management platform, known as Basecamp, where

Rebekah was invited to store her data about her active clients and actively pending clients.

       77.     Rebekah maintained a Google Drive account where she stored confidential

documents and data related to her business growth plans, marketing plans, and training guides she

developed.

       78.     Rebekah allowed her sales representatives to access some of the Google Drive files

for their use solely while they were acting as Rebekah’s sales representatives, by allowing them to

access certain of the files in Google Drive accounts linked to their email accounts.

       79.     Rebekah’s Google Drive account and files were solely to be accessed and used by

Rebekah and her sales representatives for the benefit of Rebekah’s business, and access to the

Google Drive account and files was linked to the email accounts of Rebekah, Roark, and Griffin.

       80.     In December 2019, JumpSix removed Rebekah’s access to her leads and clients via

JumpSix’s HubSpot and Basecamp and email systems, while keeping JumpSix and Rebekah’s

former sales representatives fully connected and engaged through all channels, despite Rebekah’s

prior directive that the former sales representatives be cut off from such access.

       81.     In December 2019, JumpSix removed Rebekah’s access to her confidential

business documents and data stored in her Google Drive account, while allowing JumpSix and

Rebekah’s former sales representatives to have access to the Google Drive files, despite Rebekah’s

prior directive that the former sales representatives be cut off from such access.

       82.     During December 2019, JumpSix took the following actions, among others:

               a.      Changed the password to Rebekah’s JumpSix email account, thereby

       locking her out and denying her access to the email account she used to communicate with

       clients and prospects.




                                     14
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 14 of 37
                b.     Removed Rebekah’s access to the Basecamp project management platform,

       thereby locking her out and denying her access to information and data about her clients.

                c.     Removed Rebekah’s access to her Google Drive account, thereby locking

       her out and denying her access to her confidential business information and data and

       preventing Rebekah from removing the access of Roark and Griffin to the Google Drive

       files.

                d.     Removed Rebekah’s access to the HubSpot client management platform,

       thereby locking her out and denying her access to information and data about her leads,

       and transferred data concerning pending leads maintained for Rebekah to Roark and

       Griffin, while denying Rebekah’s access to such information.

                e.     Prevented Rebekah from contacting her clients through JumpSix’s system.

                f.     By changing passwords, locked some of Rebekah’s clients out of their

       websites and Google advertising accounts.

                g.     JumpSix started contacting Rebekah’s clients and pressuring them to enter

       into contracts with Morsovillo and Sneed’s new company, BigPxl.

                h.     JumpSix failed to complete certain websites for some of Rebekah’s clients,

       which she had already paid for, and JumpSix kept such payments without completing the

       agreed upon work.

       83.      In a November 25, 2019 telephone call with Morsovillo, and on a follow up email

on December 2, 2019, Rebekah learned that JumpSix was to be dissolved as of December 31, 2019

and replaced by BigPxl on January 1, 2020.

       84.      Additionally, Rebekah learned that the business model would be altered as follows:

                a.     Independent dealers like Rebekah would be eliminated.




                                    15
        Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 15 of 37
                b.      The former independent dealers would instead become sales agents of

        BigPxl with no real business of their own, and would be forced to sign a client “referral

        agreement” with BigPxl.

                c.      The former independent dealers would receive commissions which would,

        effectively, be approximately 50% of the margin they previously generated with their

        customers.

                d.      BigPxl would own, bill, and be paid by clients directly.

                e.      BigPxl would own all aspects of the business.

        85.     Rebekah had no interest in any relationship with BigPxl and sought to preserve her

business despite JumpSix hiring away her sales representatives, disrupting her business, cutting

off her access to her client files and data, defaming her to her own clients and prospects, and

stealing her clients.

        86.     The wrongful acts of the Defendants include at least the following:

                a.      Falsely portraying Morsovillo and Sneed as successors to Landon

        McCarter’s business.

                b.      Hiring Rebekah’s sales representatives and using their knowledge about

        their business and clients to steal her clients.

                c.      Falsely claiming that Rebekah was delinquent in payments to JumpSix and

        telling her clients that services to them were being halted as a result unless they entered

        into agreements with JumpSix and/or BigPxl.

                d.      Actually interrupting and withholding services to Rebekah’s clients until

        they terminated their relationships with Rebekah, or paid directly to JumpSix the amount




                                     16
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 16 of 37
JumpSix claimed was owed by Rebekah, or entered into separate agreements with JumpSix

and/or BigPxl.

       e.        Using Rebekah’s client data and information about her clients obtained

from her former sales representatives to solicit her clients to sign contracts with JumpSix

and BigPxl.

       f.        Withholding and interrupting services and access to the digital property of

Rebekah’s clients, including disabling and denying access to their advertising accounts and

websites, refusing requests to transfer data, and denying overall control of their websites,

to pressure Rebekah’s clients to sign contracts with BigPxl.

       g.        Eliminating Rebekah’s access to her email account and information and

data about her clients and prospects on the Basecamp and HubSpot platforms, while

simultaneously refusing to honor Rebekah’s instruction to terminate her former sales

representatives’ access to the same and preventing Rebekah from removing Roark and

Griffin’s access to the same.

       h.        Eliminating Rebekah’s access to her Google Drive account and information

and data about her business, while simultaneously refusing to honor Rebekah’s instruction

to terminate her former sales representatives’ access to the same and preventing Rebekah

from removing Roark and Griffin’s access to the same.

87.    As a direct result of the actions of Defendants, Rebekah was damaged as follows:

       a.        Rebekah’s sales declined from over $70,000 in October 2019 to $8,725 in

January 2020.

       b.        Rebekah lost existing business and suffered substantial lost revenues in

excess of $400,000.




                             17
 Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 17 of 37
               c.      Rebekah’s business, which had experienced 35-40% growth for the

       previous three years, lost the opportunity for the further growth she told Morsovillo and

       Sneed about when she met with them in September 2019.

               d.      The growth of Rebekah’s business, client renewals, and new business

       proposals were adversely affected, with estimated lost revenues in excess of $250,000.

       88.     To date, JumpSix has not been dissolved.

       89.     Morsovillo and Sneed retain control of the assets and operations of BigPxl such

that they dominate the operations of BigPxl.

       90.     BigPxl operated out of the same office space occupied by JumpSix.

       91.     Upon information and belief, JumpSix shared, transferred, or gratuitously gave to

BigPxl, inter alia, their facilities, accounts, customer lists, employees, general business operations

and office equipment, office location, telephone numbers, mailing address, facsimile numbers,

phone book listings, email addresses, website, trade group memberships, records, computers,

intellectual property rights, logo, letterhead, business cards, uniforms, signage, and goodwill, such

that there is no independence between the operations of JumpSix and BigPxl

       92.     BigPxl is the mere continuation or alter ego of JumpSix.

       93.     All of the aforementioned acts of Defendants were performed for the purpose of

benefiting and enriching BigPxl and did in fact benefit BigPxl at the expense of and to the

detriment of Rebekah and her clients.

       94.     Morsovillo’s actions are part of a continuing pattern and practice of deceptive

business practices consistent with a federal mail fraud Plea Agreement Morsovillo entered into in

his capacity as President of Dataline Technologies, Inc. (hereinafter referred to as “Dataline”) in




                                     18
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 18 of 37
the case of United States of America v. Dataline Technologies, Inc., United State District Court

for the Western District of Missouri, Southern District, Case No. 14-03099-CR-5-GAF.

       95.      As part of the Plea Agreement, Dataline paid $398,000 in restitution to hundreds of

victims who were induced to purchase ink cartridges through false representations and promises

by Dataline.3

       96.      Upon information and belief, the conduct Dataline pleaded guilty to was conducted

out of the same premises currently occupied by Morsovillo, Sneed, JumpSix, and BigPxl at 1335

E. Bradford Parkway, Springfield, Missouri.

       97.      Additionally, Morsovillo has also been the subject of at least one enforcement

action brought by the Missouri Attorney General for deceptive business practices.4

       98.      During the course of their dealings with Rebekah, Defendants had access to

electronic information, data, emails, contact lists, and files concerning Rebekah’s clients,

prospects, pricing, and business growth and development plans, which were stored on JumpSix’s

computer systems for the sole limited purpose of furthering Rebekah’s business interests by

providing services to Rebekah’s clients and prospects at Rebekah’s request.

       99.      Defendants never had authorization to access Rebekah’s information and data to

act in furtherance of their own business interests.

       100.     Defendants never had authorization to access Rebekah’s information and data in

any manner or for any purpose upon termination of their relationship with Rebekah.




3
  Department of Justice Press Release (Dec. 3, 2015), available at: https://www.justice.gov/usao-
wdmo/pr/us-attorneys-office-collects-over-255-million-criminal-civil-actions-2015 (last accessed
February 22, 2021).
4
  David Segal, The Names Change, but the Complaints Don’t, N.Y. Times (March 26, 2011),
available at: https://www.nytimes.com/2011/03/27/your-money/27haggler.html (last accessed
February 22, 2021).


                                     19
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 19 of 37
       101.    When Defendants decided to act out of their own interests, instead of Rebekah’s

interests, their authority to access Rebekah’s information and data was voided because the only

basis of their authority had been their relationship with Rebekah.

       102.    Defendants accessed Rebekah’s information and data without authorization or

exceeded and abused their former authorization and used such materials for their own purposes to

harm and compete with Rebekah and her business.

                                   COUNT I
                    TORTIOUS INTERFERENCE WITH CONTRACTS
                        AND/OR BUSINESS EXPECTATIONS

       103.    Plaintiff incorporates by reference Paragraphs 1 through 102 into this Count I of

Plaintiff’s Complaint.

       104.    Rebekah had valid business relationships with her customers, prospects, and sales

representatives, including existing contracts with customers and valid expectancies of future

relationships and contracts with customers.

       105.    All Defendants had knowledge of Rebekah’s contracts, business relationships,

future growth plans, and current and future prospects.

       106.    JumpSix, BigPxl, Morsovillo, and Sneed intentionally interfered with Plaintiff’s

contracts and business relationships by actively soliciting and encouraging Rebekah’s sales

representatives to terminate their relationship with Rebekah and come to work for JumpSix and

BigPxl.

       107.    All Defendants intentionally interfered with Plaintiff’s contracts and business

relationships by, inter alia, soliciting, pressuring, and stealing Rebekah’s clients, falsely claiming

to Rebekah’s clients that her payments to JumpSix were delinquent and that services would be

halted due to non-payment, encouraging Rebekah’s clients to do business with JumpSix and/or




                                      20
          Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 20 of 37
BigPxl instead of with Rebekah, disparaging Rebekah to her current and prospective clients, and

misappropriating and using the electronic data, property, and information of Rebekah’s clients and

of Rebekah to compete with and otherwise harm Rebekah.

       108.    Defendants’ actions were without justification because they used improper means

to further only their own interests.

       109.    Plaintiff has suffered and will suffer severe economic harm as a result of the

improper and unlawful acts of Defendants as well as other intangible consequences of Defendants’

conduct, including reassembling data and information Defendants have tortiously taken and

converted, re-establishing customer and sales representative relationships and goodwill, and

generally rebuilding her business.

       110.    The actions of all Defendants constitute knowing, willful and malicious tortious

interference with Rebekah’s clients, contracts and business expectations and Defendants have

acted with an evil motive and/or reckless indifference to Plaintiff’s rights. Therefore, Plaintiff is

entitled to an award of punitive damages.

       WHEREFORE, Plaintiff requests this Court enter judgment on this Count I in favor of

Plaintiff and against all Defendants, award actual and punitive damages in excess of $75,000,

award Plaintiff her court costs incurred, and grant whatever other relief the Court finds appropriate.

                                           COUNT II
                                         DEFAMATION

       111.    Plaintiff incorporates by reference Paragraphs 1 through 110 into this Count II of

Plaintiff’s Complaint.

       112.    On at least December 13, 2019 and December 16, 2019, all Defendants, either

individually or through their agents, intentionally published false and defamatory written and oral

statements of fact to Rebekah’s clients, stating falsely that Rebekah was delinquent in her



                                     21
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 21 of 37
payments and other obligations to JumpSix, that Defendants had the right or authority to restrict

the clients’ access to their own websites or other data, and that Rebekah’s former sales

representatives were still acting as agents of Rebekah.

       113.    In November and December 2019, Defendants Roark and Griffin intentionally

published false and defamatory written and oral statements of fact to Rebekah’s clients, stating

falsely that Roark and Griffin were continuing to act on Rebekah’s behalf, would continue to work

with Rebekah’s clients on Rebekah’s behalf, remained affiliated with and authorized by Rebekah

to work with her clients, and that Roark and Griffin worked for Rebekah’s “corporate office.”

       114.    On April 29, 2020, Defendant Roark intentionally published a false and defamatory

written statement to one of Rebekah’s clients when he stated of Rebekah that “[s]he is a thief and

it makes me sick.”

       115.    Further evidence of written false statements of fact made by Defendants about

Rebekah is uniquely in the possession of Defendants, and Plaintiff anticipates that discovery will

reveal additional dates and instances of defamatory conduct by Defendants.

       116.    The above described statements of Defendants were intended to, and did, damage

Plaintiff’s professional and business reputation, cause Plaintiff significant pecuniary harm, and

constitute defamation per se. Plaintiff suffered actual harm to her reputation and business as a

result of the defamatory statements of Defendants as part of their scheme to steal her clients.

       117.    Defendants have not retracted their false statements of fact about Rebekah and her

business.

       118.    The statements of Defendants were made intentionally and with malice, knowing

that the statements were false or with reckless disregard for their falsity. Therefore, Plaintiff is

entitled to an award of punitive damages.




                                     22
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 22 of 37
       WHEREFORE, Plaintiff requests this Court enter judgment on this Count II in favor of

Plaintiff and against all Defendants, award actual and punitive damages in excess of $75,000,

award Plaintiff her court costs incurred, and grant whatever other relief the Court finds appropriate.

                                   COUNT III
              STORED WIRE AND ELECTRONIC COMMUNICATIONS ACT
                            18 U.S.C. § 2701 ET SEQ.

       119.    Plaintiff incorporates by reference Paragraphs 1 through 118 into this Count III of

Plaintiff’s Complaint.

       120.    Defendants JumpSix, BigPxl, Morsovillo, and Sneed intentionally accessed stored

communications and a facility through which an electronic communications service is provided

without authorization or intentionally exceeded their authorized access when they accessed

Rebekah’s email account and damaged, took, and changed her password or otherwise damaged

and/or altered Rebekah’s login credentials so as to prevent her from accessing her email account

and, on information and belief, accessed and used the data contained in Rebekah’s email account

to the detriment of Rebekah and her business and that of Rebekah’s clients.

       121.    Defendants Roark and Griffin intentionally accessed stored communications and a

facility through which an electronic communications service is provided without authorization or

intentionally exceeded their authorized access when they accessed their former email accounts

after they knew that Rebekah revoked their access and, on information and belief, accessed and

used the data contained in their former email accounts to the detriment of Rebekah and her business

and that of Rebekah’s clients.

       122.    Before Rebekah’s access to the HubSpot platform was unlawfully terminated, she

and Roark and Griffin routinely utilized HubSpot to communicate electronically with Rebekah’s




                                     23
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 23 of 37
prospective clients and leads. Rebekah could also view on HubSpot the communications her sales

representatives had about Rebekah’s leads.

           123.   The HubSpot platform is a facility through which an electronic communications

service is provided.

           124.   Defendants JumpSix, BigPxl, Morsovillo, and Sneed intentionally accessed stored

communications and a facility through which an electronic communications service is provided

without authorization or intentionally exceeded their authorized access when they accessed

Rebekah’s HubSpot login credentials and damaged, took, and changed her password or otherwise

damaged and/or altered Rebekah’s login credentials so as to prevent her from accessing the CRM

platform and, on information and belief, accessed and used Rebekah’s data contained in the CRM

platform, including stored electronic communications, to the detriment of Rebekah and her

business and that of Rebekah’s prospective clients.

           125.   Defendants Roark and Griffin intentionally accessed stored communications and a

facility through which an electronic communications service is provided without authorization or

intentionally exceeded their authorized access when they continued to access Rebekah’s HubSpot

account and data, including stored electronic communications, after they knew that Rebekah

revoked their access and, on information and belief, accessed and used such data and

communications to the detriment of Rebekah and her business and that of Rebekah’s prospective

clients.

           126.   Before Rebekah’s access to the Basecamp platform was unlawfully terminated, she

and Defendants routinely utilized Basecamp to communicate with each other electronically about

her clients. Rebekah could also view on Basecamp the communications her sales representatives

had about Rebekah’s clients.




                                        24
            Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 24 of 37
       127.    The Basecamp platform is a facility through which an electronic communications

service is provided.

       128.    Defendants JumpSix, BigPxl, Morsovillo, and Sneed intentionally accessed stored

communications and a facility through which an electronic communications service is provided

without authorization or intentionally exceeded their authorized access when they accessed

Rebekah’s Basecamp login credentials and damaged, took, and changed her password or otherwise

damaged and/or altered Rebekah’s login credentials so as to prevent her from accessing the project

management platform and, on information and belief, accessed and used Rebekah’s data contained

in the project management platform, including stored electronic communications, to the detriment

of Rebekah and her business and that of Rebekah’s clients.

       129.    Defendants Roark and Griffin intentionally accessed stored communications and a

facility through which an electronic communications service is provided without authorization or

intentionally exceeded their authorized access when they continued to access Rebekah’s Basecamp

account and data, including stored electronic communications, after they knew that Rebekah

revoked their access and, on information and belief, accessed and used such data and

communications to the detriment of Rebekah and her business and that of Rebekah’s clients.

       130.    The emails, HubSpot communications, and Basecamp communications accessed

by Defendants which had been sent or read by Rebekah were stored by Rebekah on multiple

devices, including a laptop computer, a desktop computer using Apple’s “Mail” application, and

two cellular phones.

       131.    Additionally, some of the emails, HubSpot communications, and Basecamp

communications accessed by Defendants were unread by Rebekah at the time they were accessed




                                     25
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 25 of 37
by Defendants, especially after her login credentials were altered and changed to prevent Rebekah

from accessing her emails, HubSpot, and Basecamp data.

       132.    Defendants’ actions were in violation of the SECA, 18 U.S.C. § 2701 et seq.

       133.    As a consequence of such wrongful activities, Rebekah has suffered and will

continue to suffer actual damages in the form of substantial pecuniary losses as well as costs

associated with reacquiring or recreating some of the stored communications.

       134.    The aforesaid acts of all Defendants were without just cause or excuse, intentional

and with knowledge that they were wrongful. Defendants have acted with an evil motive and/or

reckless indifference to Plaintiff’s rights. Therefore, Plaintiff is entitled to an award of punitive

damages against all Defendants.

       WHEREFORE, Plaintiff requests this Court enter judgment on this Count III in favor of

Plaintiff and against all Defendants for a temporary, preliminary, and permanent injunction

requiring Defendants to: return, not retain and not make any use of information unlawfully

obtained from Plaintiff, provide Plaintiff’s former clients with a copy of the Court’s injunction,

grant Plaintiff’s former clients controlling access to their websites, allow Plaintiff’s former clients

to cancel or rescind their current contracts with Defendants without penalty or fees, order

Defendants to maintain and preserve all computerized or other electronically stored information

on their business and home computers, and for an accounting of all monies and profits realized by

Defendants as a result of the conduct alleged herein; award actual, statutory, and punitive damages

in excess of $75,000; award Plaintiff any profits made by Defendants as a result of their violations

of the SECA; award Plaintiff her attorneys’ fees and court costs incurred; and grant whatever other

relief the Court finds appropriate.

                                     COUNT IV
                           COMPUTER FRAUD AND ABUSE ACT



                                     26
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 26 of 37
                                  18 U.S.C. § 1030 ET SEQ.

      135.    Plaintiff incorporates Paragraphs 1 through 134 into this Count IV of Plaintiff’s

Complaint.

      136.    Defendants JumpSix, BigPxl, Morsovillo, and Sneed intentionally accessed one or

more protected computers without authorization or by exceeding their authorized access when

they obtained and changed Rebekah’s passwords or otherwise deleted or altered her login

credentials so as to remove her access to her email account, the HubSpot CRM platform, the

Basecamp project management platform, her Google Drive account, and the files and websites

and other data of Rebekah’s clients. This conduct resulted in an interruption of service to Rebekah

and to Rebekah’s clients.

      137.    Defendants Roark and Griffin intentionally accessed one or more protected

computers without authorization or by exceeding their authorized access when they accessed their

emails accounts (paid for by Rebekah), Rebekah’s client data on the Basecamp project

management platform, Rebekah’s prospect data on the HubSpot CRM platform, Rebekah’s

confidential business information on Google Drive, and the files and websites and other data of

Rebekah’s clients, after Rebekah expressly demanded that they no longer do so and that their

access be terminated. Roark and Griffin unlawfully accessed and copied or downloaded or

otherwise used Rebekah’s confidential client information for their own personal use or for the use

of their new principal, JumpSix and/or BigPxl.

      138.    Defendants JumpSix and BigPxl are directly liable and/or vicariously liable for the

acts of Morsovillo, Sneed, Roark, and Griffin and also are directly liable for disregarding

Rebekah’s instruction that the access of Roark and Griffin be terminated.




                                    27
        Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 27 of 37
       139.    The aforesaid acts were without authorization or exceeded the authorization

previously provided by Rebekah.

       140.    By means of the aforesaid conduct, Defendants furthered their intended fraud of

stealing Rebekah’s clients and undermining Rebekah’s business relationships under the pretense

that Rebekah was delinquent in her obligations to JumpSix and obtained valuable client and

prospect contacts, data, websites, and passwords.

       141.    Additionally, all Defendants conspired with one another to commit the above acts

in furtherance of their scheme to steal Rebekah’s confidential client and prospect information,

impair the ability of Rebekah’s clients to access their own data and websites, and pressure

Rebekah’s clients to cease their relationships with Rebekah and work with JumpSix and BigPxl

instead.

       142.    The aforesaid acts of Defendants caused loss and damage to Rebekah of at least

$5,000 in a one-year period, including the cost of attempting to restore and/or recreate the stolen

client correspondence, files, data, websites, business information, and projects, and significant

lost revenue as a result of the Defendants’ actions. Such loss was a result of an interruption in

service when Defendants retained Rebekah’s property, refused to provide Rebekah access to her

client correspondence, prospect files, data and business information, and allowed her former sales

representatives to access such information despite Rebekah’s clear instruction that their access be

revoked.

       143.    All Defendants have violated the CFAA, and Plaintiff is entitled to damages

thereunder.

       144.    The aforesaid acts of all Defendants were without just cause or excuse, intentional

and with knowledge that they were wrongful. Defendants have acted with an evil motive and/or




                                       28
           Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 28 of 37
reckless indifference to Plaintiff’s rights. Therefore, Plaintiff is entitled to an award of punitive

damages against all Defendants.

       WHEREFORE, Plaintiff requests this Court enter judgment on this Count IV in favor of

Plaintiff and against all Defendants for a temporary, preliminary, and permanent injunction

requiring Defendants to: return, not retain and not make any use of information unlawfully

obtained from Plaintiff, provide Plaintiff’s former clients with a copy of the Court’s injunction,

grant Plaintiff’s former clients controlling access to their websites, allow Plaintiff’s former clients

to cancel or rescind their current contracts with Defendants without penalty or fees, order

Defendants to maintain and preserve all computerized or other electronically stored information

on their business and home computers, and for an accounting of all monies and profits realized by

Defendants as a result of the conduct alleged herein; award actual and punitive damages in excess

of $75,000; award Plaintiff her court costs incurred; and grant whatever other relief the Court finds

appropriate.

                                      COUNT V
                         MISSOURI COMPUTER TAMPERING ACT
                               R.S.MO. § 569.095 ET SEQ.

       145.    Plaintiff incorporates Paragraphs 1 through 144 into this Court V of Plaintiff’s

Complaint.

       146.    Rebekah owned her email account and the email accounts of Roark and Griffin.

       147.    Defendants JumpSix, BigPxl, Morsovillo, and Sneed knowingly and without

authorization or without reasonable grounds to believe that they had such authorization accessed

Rebekah’s email account and damaged, took, and changed her password or otherwise damaged

and/or altered Rebekah’s login credentials so as to prevent her from accessing her email account




                                     29
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 29 of 37
and, on information and belief, accessed and used the data contained in Rebekah’s email account

to the detriment of Rebekah and her business and that of Rebekah’s clients.

           148.   Defendants Roark and Griffin knowingly and without authorization or without

reasonable grounds to believe that they had such authorization accessed their former email

accounts after they knew that Rebekah revoked their access and, on information and belief,

accessed and used the data contained in their former email accounts to the detriment of Rebekah

and her business and that of Rebekah’s clients.

           149.   Rebekah owned her Google Drive account and the confidential business

documents, data, and information stored therein.

           150.   Defendants JumpSix, BigPxl, Morsovillo, and Sneed knowingly and without

authorization or without reasonable grounds to believe that they had such authorization accessed

Rebekah’s Google Drive account and damaged, took, and changed her password or otherwise

damaged and/or altered Rebekah’s login credentials so as to prevent her from accessing her Google

Drive account and, on information and belief, accessed and used the data contained in Rebekah’s

Google Drive account to the detriment of Rebekah and her business and that of Rebekah’s clients.

           151.   Defendants Roark and Griffin knowingly and without authorization or without

reasonable grounds to believe that they had such authorization accessed Rebekah’s Google Drive

documents and information after they knew that Rebekah revoked their access and knew that

Rebekah had been locked out and, on information and belief, accessed and used the data contained

in the Google Drive account to the detriment of Rebekah and her business and that of Rebekah’s

clients.

           152.   Rebekah owned the client data and information contained on the Basecamp project

management platform and related to her clients and their projects.




                                        30
            Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 30 of 37
           153.   Defendants JumpSix, BigPxl, Morsovillo, and Sneed knowingly and without

authorization or without reasonable grounds to believe that they had such authorization accessed

Rebekah’s Basecamp login credentials and damaged, took, and changed her password or otherwise

damaged and/or altered Rebekah’s login credentials so as to prevent her from accessing the project

management platform and, on information and belief, accessed and used Rebekah’s data contained

in the project management platform to the detriment of Rebekah and her business and that of

Rebekah’s clients.

           154.   Defendants Roark and Griffin knowingly and without authorization or without

reasonable grounds to believe that they had such authorization accessed Rebekah’s data contained

in the Basecamp project management platform after they knew that Rebekah revoked their access

and, on information and belief, accessed and used Rebekah’s data contained in the Basecamp

project management platform to the detriment of Rebekah and her business and that of Rebekah’s

clients.

           155.   Rebekah owned the prospect and lead data and information contained on the

HubSpot CRM platform.

           156.   Defendants JumpSix, BigPxl, Morsovillo, and Sneed knowingly and without

authorization or without reasonable grounds to believe that they had such authorization accessed

Rebekah’s HubSpot login credentials and damaged, took, and changed her password or otherwise

damaged and/or altered Rebekah’s login credentials so as to prevent her from accessing the CRM

platform and, on information and belief, accessed and used Rebekah’s data contained in the CRM

platform to the detriment of Rebekah and her business.

           157.   Defendants Roark and Griffin knowingly and without authorization or without

reasonable grounds to believe that they had such authorization accessed Rebekah’s data contained




                                        31
            Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 31 of 37
in the HubSpot CRM platform after they knew that Rebekah revoked their access and, on

information and belief, accessed and used Rebekah’s data contained in the CRM platform to the

detriment of Rebekah and her business.

       158.    As between Rebekah and Defendants, Rebekah owned the files and websites and

other data of Rebekah’s clients, and she only provided such information to Defendants for the sole,

limited purpose of furthering Rebekah’s business interests by providing certain services as

requested and for the benefit of her clients.

       159.    Defendants JumpSix, BigPxl, Morsovillo, and Sneed knowingly and without

authorization or without reasonable grounds to believe that they had such authorization accessed

the files and websites and other data of Rebekah’s clients, which Defendants had access to solely

for the purpose of providing services to Rebekah’s clients, and damaged, took, and changed the

password or otherwise damaged and/or altered the login credentials so as to take offline and/or

prevent Rebekah’s clients from accessing their files and websites and other data and used their

files and websites and other data to the detriment of Rebekah and her business and that of

Rebekah’s clients.

       160.    At all times Rebekah was an authorized user of the aforementioned computer

system services and data.

       161.    Defendants JumpSix and BigPxl are directly liable and/or vicariously liable for the

acts of Morsovillo, Sneed, Roark, and Griffin.

       162.    By means of the aforesaid conduct, Defendants furthered their intended fraud of

stealing Rebekah’s clients and undermining Rebekah’s business relationships under the pretense

that Rebekah was delinquent in her obligations to JumpSix and obtained valuable client and

prospect contacts, data, websites, and passwords.




                                     32
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 32 of 37
       163.    Defendants violated the Missouri Computer Tampering Act, R.S.Mo. § 569.095 et

seq. by using stored computer information, files and data concerning Rebekah’s clients, prospects,

and Rebekah’s business information and growth plans for their own purposes well beyond their

authorized use, while denying Rebekah access to such materials and after Rebekah demanded that

they cease using such materials.

       164.    As a consequence of such wrongful activities, Rebekah has suffered and will

continue to suffer substantial pecuniary loss in the form of actual damages.

       165.    The aforesaid acts of all Defendants were without just cause or excuse, intentional

and with knowledge that they were wrongful. Defendants have acted with an evil motive and/or

reckless indifference to Plaintiff’s rights. Therefore, Plaintiff is entitled to an award of punitive

damages against all Defendants.

       WHEREFORE, Plaintiff requests this Court enter judgment on this Count V in favor of

Plaintiff and against all Defendants, award actual and punitive damages, attorneys’ fees, Court

costs incurred, and grant whatever other relief the Court finds appropriate.

                                          COUNT VI
                                         CONVERSION

       166.    Plaintiff incorporates by reference Paragraphs 1 through 165 into this Count VI of

Plaintiff’s Complaint.

       167.    Rebekah is the owner of all information concerning her business, including client

and prospect lists, client records, client data and files, her email account, her Google Drive

account and the business information stored therein, and the email accounts of her former sales

representatives.




                                     33
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 33 of 37
       168.    Defendants knowingly and intentionally interfered with Rebekah’s dominion, use,

possession and ownership of her property by misappropriating and using such information to their

own use even after Rebekah demanded they cease all use of such information.

       169.    Defendants have not returned such information and have converted it to their own

possession for their own wrongful purposes without Rebekah’s authorization or consent.

       170.    Defendants’ use of such information and property was without just cause or excuse,

intentional and with knowledge that it was wrongful. Defendants have acted with an evil motive

and/or reckless indifference to Plaintiff’s rights. Therefore, Plaintiff is entitled to an award of

punitive damages.

       WHEREFORE, Plaintiff requests this Court enter judgment on this Count VI in favor of

Plaintiff and against all Defendants, award actual and punitive damages in excess of $75,000,

award Plaintiff her court costs incurred,      and grant whatever other relief the Court finds

appropriate.

                                         COUNT VII
                                     CIVIL CONSPIRACY

       171.    Plaintiff incorporates by reference Paragraphs 1 through 170 into this Count VII of

Plaintiff’s Complaint.

       172.    Defendants had a meeting of the minds and formed an agreement to knowingly,

willingly and maliciously steal Rebekah’s clients, access and use her client data and files and

business information without authorization, deny Rebekah’s access to her client data and files and

business information, and disrupt her business.

       173.    Defendants undertook multiple improper and unlawful overt acts, including but not

limited to the following, in furtherance of their conspiracy:




                                     34
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 34 of 37
               a.       JumpSix, Morsovillo, and Sneed falsely portrayed Morsovillo and Sneed as

       successors to Landon McCarter’s business.

               b.       JumpSix, BigPxl, Morsovillo, and Sneed induced Rebekah to disclose her

       business/growth plan

               c.       JumpSix, BigPxl, Morsovillo, and Sneed caused Rebekah’s sales

       representatives to terminate their relationship with Rebekah and come to work for JumpSix

       and/or BigPxl.

               d.       JumpSix, BigPxl, Morsovillo, Sneed, Roark, and Griffin improperly used

       the knowledge and data of Rebekah’s former sales representatives to solicit, pressure, and

       steal Rebekah’s clients and to defame Rebekah.

               e.       JumpSix, BigPxl, Morsovillo, and Sneed withheld services and access to

       client websites to pressure Rebekah’s clients to sign contracts with BigPxl.

               f.       JumpSix, BigPxl, Morsovillo, and Sneed removed Rebekah’s access to her

       email account and information and data about her clients and prospects and business plans

       and operations, while simultaneously refusing to honor Rebekah’s instruction to terminate

       her former sales representatives’ access to the same.

               g.       Roark and Griffin continued to access and use Rebekah’s electronic

       information and data about her clients and prospects and business plans with knowledge

       that Rebekah had ordered that their access be terminated.

       174.    Plaintiff was damaged as a result of the improper and unlawful acts of Defendants.

       175.    The actions of Defendants were done knowingly, willingly and maliciously, with

the intent to damage Plaintiff and with an evil motive and/or reckless indifference to Plaintiff’s

rights. Therefore, Plaintiff is entitled to an award of punitive damages.




                                     35
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 35 of 37
       WHEREFORE, Plaintiff requests this Court enter judgment on this Count VII in favor of

Plaintiff and against all Defendants, award actual and punitive damages in excess of $75,000,

award Plaintiff her court costs incurred, and grant whatever other and further relief the Court finds

appropriate.

                                       COUNT VIII
                               ACTION FOR AN ACCOUNTING

       176.    Plaintiff incorporates by reference Paragraphs 1 through 175 into this Count VIII

of Plaintiff’s Complaint.

       177.    Plaintiff requires discovery into the accounts of Defendants JumpSix and BigPxl to

determine the amount of damages to Plaintiff caused by such Defendants from their stealing

Plaintiff’s clients, which damages are ongoing and continuing to accrue.

       178.    The account records are in the exclusive control of Defendants JumpSix and

BigPxl.

       179.    Additionally, Defendants JumpSix and BigPxl continue to withhold electronic data,

including controlling access to certain websites, from Rebekah and her clients. The records for

these accounts are also in the exclusive control of Defendants JumpSix and BigPxl.

       180.    Plaintiff has no legal remedy absent an accounting for determining the amount of

funds and data wrongfully directed by Defendants JumpSix and BigPxl from Plaintiff’s clients.

       WHEREFORE, Plaintiff requests this Court enter an order on this Count VIII in favor of

Plaintiff and against Defendants JumpSix and BigPxl for an equitable accounting of all revenues

received from Plaintiff’s clients and for a temporary, preliminary, and permanent injunction

requiring Defendants to: return, not retain and not make any use of information unlawfully

obtained from Plaintiff, provide Plaintiff’s former clients with a copy of the Court’s injunction,

grant Plaintiff’s former clients controlling access to their websites, allow Plaintiff’s former clients



                                      36
          Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 36 of 37
to cancel or rescind their current contracts with Defendants without penalty or fees, order

Defendants to maintain and preserve all computerized or other electronically stored information

on their business and home computers, and for an accounting of all monies and profits realized by

Defendants as a result of the conduct alleged herein, and awarding Plaintiff her court costs and

attorneys’ fees, and granting whatever other relief as the Court finds appropriate.

Dated: March 19, 2021


                                                     Respectfully Submitted,

                                                     EVANS & DIXON, L.L.C.

                                                By:_ /s/ Brian R. Shank
                                                    Brian R. Shank (#59955MO)
                                                    211 North Broadway, Suite 2500
                                                    St. Louis, MO 63102
                                                    Phone: (314) 621-7755
                                                    Fax: (314) 621-3136
                                                    bshank@evans-dixon.com

                                                     Attorneys for Plaintiff
                                                     Rebekah Leitner




                                     37
         Case 6:21-cv-03075-SRB Document 1 Filed 03/19/21 Page 37 of 37
